Order filed, January 09, 2014




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00986-CV
                                 ____________

  INLAND AMERICAN RETAIL MANGAEMENT LLC, A DELWARE
 CORPORATION AS MANAGING AGENT FOR MB TOMBALL TOWN
 CENTER LIMTED PARTNERSHIP AND INLAND AMERICAN RETAIL
 MANAGEMENT LLC, A DELAWARE CORPORATION AS MANAGING
 AGENT FOR MB SPRING TOWN CENTER LIMITED PARTNERSHIP,
                       Appellant

                                         V.

                          PAUL FRIEDMAN, Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                        Trial Court Cause No. 919141


                                     ORDER

      The reporter’s record in this case was due December 04, 2013. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.
      We order Gina Oliver, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM